          Case 18-17953-elf     Doc 16
                                     Filed 02/21/19 Entered 02/21/19 11:51:38                 Desc Main
                                     Document      Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       JOHNETT LOGUIDICE                                    Chapter 13



                              Debtor                 Bankruptcy No. 18-17953-ELF


                                   Order Dismissing Chapter 13 Case and
                                Directing Counsel to File Master Mailing List

        AND NOW, this ____________ day of ___________________, 201_, upon consideration of the Motion
to Dismiss filed by William C. Miller, standing trustee, this case is dismissed and it is further ORDERED, that
counsel for the debtor, shall file a master mailing list with the clerk of the Bankruptcy Court, currently updated
(if such has not been previously filed); and it is further

       ORDERED, that any wage orders are hereby vacated.




 Date: February 21, 2019 _________________________________
                                                     Eric L. Frank
                                                     Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
MICHAEL T. MALARICK
MICHAEL T. MALARICK ESQ PC
2211 CHICHESTER AVE STE 201-B
BOOTHWYN, PA 19061-


Debtor:
JOHNETT LOGUIDICE

5819 ELLSWORTH STREET

PHILADELPHIA, PA 19143
